Citation Nr: 0608417	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
service connected right femur disability.

2.  Entitlement to a rating higher than 10 percent for a 
service connected right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1968 and from October 1987 to July 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision which, in pertinent part, 
granted a 30 percent rating for the veteran's service-
connected right femur disability, and from a September 1998 
RO decision which, in pertinent part, granted service 
connection and a 10 percent rating for a right knee scar.  
The veteran appeals for higher ratings for both of these 
conditions.  

In September 1999, the veteran testified at a Travel Board 
hearing.  In August 2000, his claims were remanded to the RO 
for additional evidentiary development.  In May 2002, the 
Board issued a decision which denied both claims for 
increased ratings.  The veteran appealed the May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The counsel for the Secretary and the 
veteran's attorney submitted a Motion to Remand the case to 
the Board, which was unopposed by the veteran.  The Court 
granted it in an order dated March 2003.  

In July 2003, the claims were again remanded by the Board to 
the RO for additional evidentiary development.  The claims 
have now been returned to the Board for decision.  

In response to notice provided to the veteran in October 2005 
that the member of the Board who conducted his September 1999 
hearing was no longer employed by the Board and would not be 
deciding his claims, the veteran indicated that he wished to 
attend a videoconference hearing before another member of the 
Board.  However, in a written statement submitted in January 
2006, he indicated that he no longer wished to have such a 
hearing.

The Board notes that in May 2005, the RO granted a 10 percent 
rating for degenerative joint disease of the right knee.  The 
veteran has not perfected an appeal regarding this issue, and 
thus it is not currently before the Board for decision.  
However, given that the Board addressed degenerative joint 
disease in its May 2002 decision, the Board will also address 
the issue with regard to the propriety of the rating 
assigned.


FINDINGS OF FACT

1.  The veteran's right femur disability is not manifested by 
ankylosis of the hip, flexion of the thigh limited to 10 
degrees or less, flail joint, nonunion of the right femur, 
fracture of surgical neck of the right femur with false 
joint, or shortening of the bones of the lower extremity by 
at least 3 inches (7.6 cms).

2.  The veteran's right knee scar does not affect an area 
exceeding 12 square inches (77 sq. cm) and does not cause 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for a 
right femur disability have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-5255, 5275 (2005). 

2.  The criteria for a rating higher than 10 percent for a 
right knee scar have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (prior to and from August 30, 2002) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for right femur disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right femur disability is currently rated as 30 
percent disabling under Diagnostic Code 5255.  Under 
Diagnostic Code 5255, a 30 percent evaluation is warranted 
for malunion of the femur with a marked knee or hip 
disability.  A 60 percent evaluation is warranted for both 
fracture of surgical neck of the femur with false joint, or 
with nonunion of the femur, without loose motion, and 
weightbearing preserved with aid of a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

Other potentially applicable diagnostic codes governing the 
hip and thigh provide for a rating higher than 30 percent 
where it is shown that there is ankylosis of the hip, flexion 
of the thigh limited to 10 degrees or less, or flail joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5252, 5254.

Additionally, Diagnostic Code 5275 provides for a rating 
higher than 30 percent where it is shown that there is 
shortening of the bones of the lower extremity by at least 3 
inches (7.6 cms).  However, this provision is inapplicable to 
the veteran's claim, as regulations provide that such shall 
not be combined with other ratings for fracture or faulty 
union in the same extremity, as in the instant case.  
Moreover, the competent medical evidence of record does not 
establish that the veteran has shortening of one of his legs 
by at least 3 inches.

The above rating criteria provide for a rating higher than 
the veteran's current 30 percent rating only where it is 
shown that there is ankylosis of the hip, flexion of the 
thigh limited to 10 degrees or less, flail joint, nonunion of 
the right femur, fracture of surgical neck of the right femur 
with false joint, or shortening of the bones of the lower 
extremity by at least 3 inches (7.6 cms).

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated since 1996; the reports of VA 
examinations dated in May 1997, April 1998, June 2001, April 
2004, and March 2005; and the contentions of the veteran and 
his representative regarding his claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's right femur 
disability.  Over the time period relevant to the appeal, 
neither the examinations of record nor the other competent 
medical evidence of record establishes that the veteran's 
right femur disability is characterized by ankylosis of the 
hip or by flail joint, as the veteran retains some range of 
motion in his hip area.  There is no evidence which 
establishes that flexion of the thigh is limited to 10 
degrees or less, or which shows that nonunion of the right 
femur or fracture of the surgical neck of the right femur 
with false joint is present.  There is also no shortening of 
the bones of the lower extremity by at least 3 inches (7.6 
cms), as discussed above.  The Board must find that the post-
service medical records, as a whole, provide negative 
evidence against this claim.

As such conditions as those cited above are not shown to be 
present by the competent medical evidence of record and are 
required for a rating higher than 30 percent, a rating higher 
than 30 percent for a right femur disability is not 
warranted.  Medical records from the past few years show 
complaints of pain but do not establish the presence of 
limitation of motion or other disability of such severity as 
to satisfy the criteria for a rating higher than 30 percent, 
and thus provide evidence against a finding of more than 30 
percent for a right femur disability.

The veteran has complained of pain and the Board has given 
consideration to this pain and the functional loss due to 
pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected right femur disability are 
contemplated in the current 30 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the hip, has caused functional loss greater 
than that contemplated by the 30 percent evaluation assigned 
for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  It is important for the veteran to understand 
that without consideration of his pain, the current 
evaluation could not be justified. 

It is also important for the veteran to understand that the 
basis of the Court's order regarding the Board's prior 
decision addressed the duty to notify, not the substance of 
the decision itself.  A review of all medical evaluations in 
this case, as a whole, provides no basis to grant this claim.  
The veteran's own statements regarding his disorder would not 
indicate that he meets the requirements of the next highest 
evaluation.  The object medical evidence not only provides 
evidence against a higher evaluation, but does not clearly 
support the current evaluation without consideration of the 
veteran's subjective complaints.  The most recent examination 
of March 2005, which the Board believes is entitled to great 
probative weight, provides clear evidence against this claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 30 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 30 percent for a right femur disability, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased rating for right knee scar

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for a right knee scar.  In such a case it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board notes that while the September 1998 RO decision 
granting service connection for a right knee scar granted the 
claim on the basis of the presence of a scar, the claim was 
assigned a 10 percent evaluation under a diagnostic code 
applicable to impairment of the femur and was evaluated as 
degenerative arthritis.  In a May 2005 supplemental statement 
of the case, the RO indicated that this constituted error, 
and stated that the condition was more appropriately 
evaluated under Diagnostic Code 7804 pertaining to scars.  
The RO then allowed the 10 percent evaluation of the scar to 
remain unchanged, and also granted a separate 10 percent 
rating for degenerative arthritis under Diagnostic Code 5010.  
As the veteran has not appealed the percentage rating granted 
for degenerative arthritis, this issue not currently before 
the Board, and the Board's analysis will address only the 
issue of an increased rating for the right knee scar.

The veteran's right knee scar is currently rated as 10 
percent disabling pursuant to Diagnostic Code 7804.  The 
Board notes that during the pendency of this appeal, the 
rating criteria for evaluating scars was changed, effective 
August 30, 2002.  In light of such, it will be necessary to 
consider the criteria in effect both prior to and since the 
change in regulations that occurred in August 2002, and then 
apply the criteria that yields the more favorable result, if 
any.  See VAOPGCPREC 7-2003.

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
The is true under the old rating criteria for scars (38 
C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002)), as well as the new rating criteria for 
scars (38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (effective 
August 30, 2002)).  The new rating criteria for scars permit 
a higher rating of 20 percent only where it is shown that 
there is a scar which is located in an area other than the 
head, face, or neck which is deep or which causes limited 
motion, and which covers an area or areas which exceeds 12 
square inches (77 square centimeters).  See new Diagnostic 
Code 7801.  Scars may also be evaluated for limitation of 
functioning of the part affected.  See old and new Diagnostic 
Code 7805. 

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated since 1996; the reports of VA 
examinations dated in May 1997, April 1998, June 2001, April 
2004, and March 2005; and the contentions of the veteran and 
his representative regarding his claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's right knee scar.  Over 
the time period relevant to the appeal, neither the 
examinations of record nor the other competent medical 
evidence of record establishes that the veteran's right knee 
scar covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  The most recent examination report 
shows that the veteran's scar is 33 centimeters long and is 
located below and to the side of his right knee.  It is not 
adherent to underlying structures, and does not cause any 
functional limitation or interfere with flexion or extension.  
It is noted as being slightly tender subjectively.  Such 
symptoms do not support a rating higher than 10 percent.  The 
scar is not of the required size to qualify for a higher 20 
percent rating under new Diagnostic Code 7801.  The medical 
evidence also does not attribute any functional impairment to 
the scar which would warrant a rating higher than 10 percent 
under other diagnostic codes.  Overall, the Board finds this 
examination report, and the post-service medical records as a 
whole, provide evidence against this claim.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in September 1994.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
that since the effective date of service connection there 
have been no identifiable periods of time during which the 
veteran's right knee scar warranted a rating greater than 10 
percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for a right knee scar.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

With regard to the 10 percent rating assigned by the RO in 
May 2005 for degenerative joint disease of the right knee, 
the Board finds that this rating is appropriate given the 
severity of the disability.  The evidence does not more 
nearly approximate the criteria for a 20 percent rating.  

Regulations provide for disability ratings based on arthritis 
due to trauma if such is substantiated by x-ray findings.  
Such arthritis is rated under the criteria for degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
which provides for an evaluation based on limitation of 
motion of the affected part.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; a 20 percent evaluation is available 
where flexion is limited to 30 degrees.  Diagnostic Code 5261 
provides a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.

According to a November 1994 VA examination report, each knee 
had a full range of motion and each knee was apparently 
stable.  In a May 1997 VA examination report, range of motion 
of the right knee was normal from 0 to 140 degrees.  Flexion 
was to 0 degrees at full extension.  The stability of the 
joints was normal.  The examiner's impression was that the 
veteran had osteoarthritis of the right knee.  In an April 
1998 VA examination report, the veteran's right knee had 
extension on the right from 90 to 10 degrees.  The veteran 
had decreased flexion of the right knee to 115 degrees from 
the 90-degree position.  According to a June 2001 VA fee 
basis examination report, the right knee had full extension 
and full flexion.  The knee was stable and there was no 
warmth, redness, or swelling.  Osteoarthritis of the knee was 
again indicated.  At an April 2004 VA examination, the 
veteran was found to have extension of the knee to 0 degrees 
and flexion of 120 degrees, and no abnormality to varus or 
valgus stress.  X-rays showed degenerative changes.  There 
was also no change in examination of the knee with repetitive 
motion.  At the veteran's most recent examination, in March 
2005, it was indicated that extension was to 0 degrees with 
flexion only to 60 degrees because of pain.  The knee was 
stable, and degenerative changes were again indicated.  

Overall, the Board finds these reports, as a whole, provide 
evidence against a finding of a higher evaluation for the 
right knee.  Even with consideration of pain, flexion is not 
limited to 30 degrees and extension of a leg in not limited 
to 15 degrees.

Upon consideration of the above evidence, a rating in excess 
of 10 percent for degenerative joint disease of the right 
knee is not warranted.  There is no evidence which shows that 
flexion of the right knee is 30 degrees or less, or that 
extension of the right knee is limited to 15 degrees or 
higher.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The 
evidence does not demonstrate limitation of motion sufficient 
to warrant a compensable evaluation.  As such, the current 10 
percent rating under Diagnostic Code 5010 is appropriate 
given the presence of degenerative arthritis substantiated by 
X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
the absence of greater limitation of motion, a rating higher 
than 10 percent is not warranted.  Moreover, functional 
impairment due to pain does not warrant a rating in excess of 
10 percent because there is no competent evidence or other 
objective pathology to justify an increased rating under 38 
C.F.R. §§ 4.40, and 4.45.  Thus, a rating in excess of 10 
percent is not warranted.

Additionally, the evidence does not suggest that there is 
instability, subluxation, or ankylosis of the right knee.  In 
fact, the veteran testified in September 1999 that he did not 
experience right knee instability.  Therefore, the Board 
finds that there is no objective evidence that might warrant 
a separate rating under Diagnostic Codes 5256 or 5257.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257.

Therefore, the 10 percent rating assigned by the RO in May 
2005 for degenerative joint disease of the right knee is 
appropriate.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2003 and March 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why his claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the May 2005 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters, SOC, and SSOCs generally informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board has considered the Court's holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claims before any initial unfavorable agency 
of original jurisdiction decision.  

In the present case, the RO initially considered the claims 
on appeal in July 1997 and September 1998, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. § 
5103(a) therein.  Subsequent to the initial decisions and the 
passage of the VCAA, the RO provided notice to the veteran of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain, as has already been discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudications of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated by the RO.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant.

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Finally, the veteran's claim was recently readjudicated by 
the RO in May 2005.  Therefore, the Board finds no evidence 
of prejudicial error in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield, 
supra (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard, supra.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

The claims folder contains all available service medical 
records, VA medical records, and VA examination reports.  The 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  Complete records from SSA 
have not been associated with the claims file, but in a 
letter dated in January 2005, SSA reported that after an 
exhaustive and comprehensive search, they were not able to 
locate the veteran's folder.  

The Board also notes that the veteran filed a statement dated 
in February 2006 in which he expressed his desire that the 
Board consider the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
adjudicating his claims.  Such has been done, as set forth 
above.  The veteran has not identified any other outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio, supra.


ORDER

A rating higher than 30 percent for a right femur disability 
is denied.

A rating higher than 10 percent for a right knee scar is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


